Citation Nr: 1135488	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  03-05 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine disability, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for a cervical spine disability, currently rated as 10 percent disabling. 

3.  Entitlement to an increased rating for a right knee disability, currently rated as 20 percent disabling.  

4.  Entitlement to an increased rating for a left knee disability, currently rated as 20 percent disabling. 

5.  Entitlement to a total rating for compensation purposes based on individual unemployability by reason of service-connected disabilities (TDIU). 





REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran had active duty from April 1979 to July 1979 and from November 1990 to March 1992, with various periods of active and inactive duty for training.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision issued by the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Board notes that a temporary total rating was assigned for the right knee disability from December 22, 2004 to January 31, 2005, under the provisions of 38 U.S.C.A. § 4 .30.  This period will not be addressed because a rating higher than 100 percent is not assignable.  

In January 2009, the Board remanded the claim for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Further development is necessary prior to adjudication of the Veteran's claims. 

In July 2011, subsequent to the most recent July 2011 supplemental statement of the case, the Veteran submitted an authorization to release records pertinent to his claims for increased ratings.  Specifically, he has requested that the VA obtain records from Dr. S.B. from 2004.  Such records appear to be highly pertinent to his claims because, as stated in a 2009 Social Security Administration (SSA) disability decision, in 2003 and in 2004, Dr. S.B. completed physical capacity evaluations of the Veteran for disability rating purposes.  Thus, as records from Dr. S.B. are not currently contained in the claims file, the case must be remanded in order to obtain a complete set of records from Dr. S.B.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

In that regard, although SSA records were obtained by the AMC in March 2010, those records appear to be incomplete, as they are dated in the early to mid-1990s only.  However, because the later SSA favorable decision references later records, including those from Dr. S.B., further attempt should be made to ensure that all SSA records upon which the 2009 decision was based are included in the claims file.

Lastly, although the Veteran has been apprised of the current disability criteria related to his lumbar and cervical spine disabilities, he has not yet been provided with the criteria upon which such disabilities were rated prior to 2003 and prior to 2002.  Because the ratings upon which the cervical and lumbar spine are rated changed during the appeal period, and the Veteran may be rated under either criteria with certain date restrictions, namely, that an effective date based on the revised criteria may be no earlier than the dates of the changes, he should be afforded notice of the previous rating criteria.  As such, the appellant should be specifically advised by the RO of the old rating criteria for evaluating diseases and disabilities of the spine, and the RO should specifically evaluate his claim under 38 C.F.R. § 4.71a as it existed at the time he filed his claim, and as amended during the pendency of his appeal.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 5294, 5295) (2002); 67 Fed. Reg. 54,345 -49 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a (Diagnostic Code 5293) (2003)); 68 Fed. Reg. 51454 -58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243) (2008)). 

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a letter that provides him with the appropriate Diagnostic Codes for rating disabilities of the spine prior to 2003 and prior to 2002, to include 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 5294, 5295 (2002) and Diagnostic Code 5293 (2003).

2.  Request that the Veteran identify any outstanding treatment records relevant to all of his claims for increased ratings, a lumbar spine disability, a cervical spine disability, a right and left knee disability, and for a TDIU.  After securing any necessary authorization from him, obtain all identified treatment records, including from Dr. S.B., as well as any available VA treatment records dated since November 2010.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  Verify whether any additional SSA records upon which the 2009 favorable decision was based are outstanding. All additional records, specifically the records numbered as exhibits 49 to 126, or dated after 1995, should be associated with the claims file. 

4.  Then, readjudicate the claims, to include whether the Veteran's lumbar spine disability and cervical spine disability warrant a higher rating under the old or new rating criteria during the pendency of the appeal.  If action remains adverse, provide the Veteran and his representative with a supplemental statement of the case and allow the appropriate time for response.  Then, return the case, including the vocational rehabilitation folders, to the Board.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


